     Case 5:20-cv-00021-C Document 25 Filed 09/14/20                     Page 1 of 2 PageID 2634



                           IN TIIE UNI'IED STA'TES DIS'|RICI-COURT
                           FOR ]'HE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION


KATHRYN G..I                                          )
                                                     )
                        Plaintif'I.                  )
                                                     )
                                                     )
                                                     )
ANDREW M. SAUL,                                       )
Commissioner of Social Security,                     )
                                                      )
                        Del'endant.                   )   Civil Action No. 5:20-CV-021-C-BQ


                                                 ()RDI'R

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that the decision of the Commissioner should

be   affirmed. Plaintilf timely filed objections to the Magistrale Judge's Findings, Conclusions,

and Recommendation on September 3,2020.

         The Court conducts a de novo review of those portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

\   636(b)(1)(C). Portions o1'thc rcport or proposed lindings or rccommcndations that are notthc

subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United Stares v. Wilson,864 F'.2d       l2l9,l22l     (5th Cir. 1989)

         Alier due consideration and having conducted       a de   noto review, the Court I'rnds that

Plaintifls objections should    be    OVEITRULED. 'l'hc Court       has further conducted an


independent review ofthe Magistrate Judge's tindings and conclusions and finds no error. It is


         rTo protect privacy concerns ofplaintiffs in social security cases, the undersigned identifies the
Plaintiffonly by first name and last initial.
  Case 5:20-cv-00021-C Document 25 Filed 09/14/20                   Page 2 of 2 PageID 2635



therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby

ADOPTED      as   the findings and conclusions oithc Court. For the reasons stated therein, the

dccision ol'the Conrrnissioner is hereby AFFIRMED and Plaintifls Complaint is DISMISSED

with prejudice.
                                    ,l
       SO ORDERED this         /4    day of September. 2020




                                                   S         C        GS
                                                        OR            s'f         IS'fRICT JUDGE

                                                                            (




                                                   2
